                                Case 16-10799            Doc 42       Filed 11/27/19            Page 1 of 2
                                               United States Bankruptcy Court
                                                   District of Maryland
In re:                                                                                                     Case No. 16-10799-MMH
Cuong Nguyen                                                                                               Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0416-1                  User: yoliver                      Page 1 of 1                          Date Rcvd: Nov 25, 2019
                                      Form ID: trc                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 27, 2019.
29710628        Bank of America, N.A.,   PO BOX 31785,   Tampa FL 33631-3785

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 27, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 24, 2019 at the address(es) listed below:
              Daniel O. Callaghan    bankruptcy@bww-law.com
              Kimberly Brooke Lane    kbritt@ecu.org
              Leah Christina Freedman    bankruptcy@bww-law.com, leah.freedman@bww-law.com
              Michael T Freeman    mfreeman@siwpc.com, npatel@siwpc.com,bkreferrals@siwpc.com,
               siwbkecf@siwpc.com,siwpc@ecf.courtdrive.com,siwattecf@siwpc.com
              Rebecca A. Herr   ecf@ch13md.com
              Sonila Isak Wintz    sonila@isaklaw.com, ecf@isaklaw.com
                                                                                            TOTAL: 6
                    Case 16-10799             Doc 42         Filed 11/27/19           Page 2 of 2


2100 B (12/15)


                           United States Bankruptcy Court
                                 District of Maryland
                                              Case No. 16-10799
                                                 Chapter 13

In re: Debtor(s) (including Name and Address)

Cuong Nguyen
2627 E Rhododendron Dr.
Abingdon MD 21009



                          NOTICE OF PROPOSED TRANSFER OF CLAIM
Pursuant to Federal Bankruptcy Rule 3001 (e)(2) or (4), notice is hereby given that the
Court has received a notice of transfer of your claim. A copy of the document received
by this Court transferring your claim is included with this Notice. Please read the
document carefully to insure its authenticity and accuracy.


Name and Address of Alleged Transferor(s):                      Name and Address of Transferee:
Claim No. 8: Bank of America, N.A., PO BOX 31785, Tampa FL
33631-3785                                                      U.S. Bank Trust National Association, as Trustee
                                                                Serviced by Select Portfolio Servicing,
                                                                3217 S. Decker Lake Dr.
                                                                Salt Lake City, UT 84115




                            -- DEADLINE TO OBJECT TO TRANSFER --
No action is required if you do not object to the transfer of your claim. If you object to
the transfer of your claim you must file a written objection within twenty-one (21) days
after the date of this notice with the Court.


Date:    11/27/19                                            Mark A. Neal
                                                             CLERK OF THE COURT
